DETAILED ACTION
  
1. This communication is in response to the request for continued examination filed on 01/15/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
1a. Status of the claims: 

                 Claims 1, 9, and 15 are amended.
                 Claims 1- 20 are pending. 
 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/15/2021 has been entered.    

Response to Argument
3.As per claims 1-20, Applicant's arguments filed 1/15/2021 have been fully considered.

A, Applicant argues that  Boyce, Kim, and  Ye do not disclose " sending a base layer of the media content using a first stream in a first streaming session, and sending a first enhancement layer of the predicted field of view using a second stream in a second streaming session separate from the first streaming session. Claim 1, as amended, further recites sending a second enhancement layer, and that the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer,"  (Remarks, pages 7-8).     

In response to A:
sending a second 
               enhancement layer, and that the sending the second enhancement layer has a priority 
              higher  than that of the sending the base layer and the sending the first enhancement
              layer,” is being addressed by a new reference that teaches  the amended limitation.

       2.  the Applicant’s arguments about Ye does not discloses sending a second enhancement 
            Layer as recited in claim 1. When the Applicant states that Ye does not remedy the 
            deficiency of Boyce  and Kim by teaching sending a second enhancement layer,
            the Applicant is not accurate.  Because Ye teaches in paragraph [0032] one of more 
            enhancement layers being used to send video data, a second enhancement layer is 
            included in more than one enhancement layers.

        3. The Applicant argues that Ye offers no teaching or suggestion that sending a second 
            enhancement layer has a priority higher than that of sending a base layer and sending 
            a first enhancement layer. The Applicant articulates his argument as followed: 
            “Ye discloses a  multi-view video coding method in which a base layer bitstream and 
            one or more enhancement layers are decoded (paragraph [0032]). Ye teaches 
            (paragraph [0064])  that decompression threads may be reallocated among different 
            layers; for example, an idle decompression thread may be used for enhancement layer 
           decoding when a base layer thread is waiting. Conversely, an idle decompression 
           thread may be used for base layer decoding when an Appln. No 16/167,792 Page 8 of 11Reply to Final Office Action of October 16, 2020Docket No. 2018-0530_7785-1858enhancement layer decoding is 
          waiting. Ye does not disclose or suggest any prioritization regarding sending the
           base layer and enhancement layers. In particular, Ye offers no teaching or suggestion 
          that sending a second enhancement layer has a priority higher than that of sending a 
          base layer and sending a first enhancement layer.” This section of Ye cited by 
          the Applicant was used for addressing the limitation of “wherein at least one of the 
          sending the base layer or the sending the first enhancement layer is paused while
           the sending the second enhancement layer is performed,” but the amended limitation of 
          “sending a second enhancement layer has a priority higher than that of sending a base 
           layer and sending a first enhancement layer” is being addressed by a new 
            reference ,Liu.

B, Applicant argues that  Boyce, Kim, and  Ye do not disclose " sending a base layer of the media content to the equipment of the user using a first stream and a first protocol in a first streaming session. Claim 15, as amended, also recites sending a first enhancement layer of the predicted field of view to the equipment of the user using a second stream and a second protocol in a second streaming session separate from the first streaming session. Claim 15, as amended, further recites that the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer,” (Remarks, page 8).     
In response to B:

        1.  the Applicant’s arguments about the amended limitation of “the sending the second 
            enhancement layer has a priority higher than that of the sending the base layer and the 
            sending the first enhancement layer,” is being addressed by a new reference that teaches  
            the amended limitation as it was indicated earlier.

     2. the Applicant’s arguments about the amended limitation “sending a base layer of the media 
         content to the equipment of the user using a first stream and a first protocol in a first 
          streaming session” is not convincing because Boyce discloses  in paragraph [0053] 
         360 space video being used for a base layer or layer 0 for providing the video to a client 
         (equipment of a user) ( using SHVC standard see [0024] for disclosing the protocol 
          being used)  (Boyce, [0053]). A video being sent using a base layer where the protocol 
          used is SHVC protocol and where the equipment of the user is the client.

     3.  the Applicant’s arguments about the amended limitation sending a first enhancement layer 
          of the predicted field of view to the equipment of the user using a second stream and a 
         second protocol in a second streaming session separate from the first streaming session, 
         Kim discloses in paragraph [0047] transmitting a transmission stream corresponding to the 
          enhanced layer data to a fixed TV channel (using protocol 256-QAM see Kim, [0047])  
         (Kim,  [0010]). A second transmission stream being sent using QAM is equated to a
          second enhancement layer being send using QAM that is a second protocol. In addition in   
          KIM two different protocols being used to transmit streams to a TV , for example 


C, Applicant argues that  Boyce, Kim, and  Ye do not disclose " receiving a first enhancement layer of a predicted field of view of the media content through a second stream using a second protocol in a second streaming session separate from the first streaming session. Claim 9, as amended, further recites receiving a second enhancement layer of an actual field of view of the media content through the second stream using the second protocol, and that the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer” (Remarks, pages 8-9).     

        1.  the Applicant’s arguments about the amended limitation of “the sending the second 
              enhancement layer has a priority higher than that of the sending the base layer and the 
             sending the first enhancement layer,” is being addressed by a new reference that teaches  
              the amended limitation as it was stated earlier.

          2. the Applicant’s arguments about the amended limitation of “receiving a first 
             enhancement layer of a predicted field of view of the media content through a second 
             stream using a second protocol in a second streaming session separate from the first 
            streaming session.” Kim discloses in paragraph [0010] a mobile TV channel receiving a 
               transmission stream corresponding to the enhanced layer data to (Kim, [0010]);
                in addition a 3DTV broadcasting will receive a 3DTV broadcasting view as disclosed 
              in [0013]; receiving a 3DTV field of view is predictable because as it is stated.

      3. the Applicant’s arguments about the amended limitation of “receiving a second 
          enhancement layer of an actual field of view of the media content through the second 
          stream using the second protocol.” The same rational used is section B.2 applies also for 
           this section. Ye discloses in paragraph [0043] that an enhanced layer of a picture of a 
           based layer using the enhanced layer video that is different than the based layer video 
          ( the received picture is equated to the actual field of view  because it is the picture of
            both layers, the based layer and the second later).

D, Applicant argues that "Nam does not disclose “sending a base layer, sending a first enhancement layer, and sending a second enhancement layer as recited in independent claims 1 and 15. In particular, Nam offers no teaching or suggestion that at least one of the sending the base layer and the sending the first enhancement layer is paused while the sending the second enhancement layer is performed, or that the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer,” (Remarks, page 9). 
    
        1.  the Applicant’s arguments about the amended limitation of “the sending the second 
              enhancement layer has a priority higher than that of the sending the base layer and the    
              sending the first enhancement layer,” is being addressed by a new reference that teaches  
                the amended limitation as it was indicated earlier.

      2. the Applicant argues that  “Nam offers no teaching or suggestion that at least one of the 
          sending the base layer and the sending the first enhancement layer is paused while the 
          sending the second enhancement layer is performed, or that the second enhancement layer 
           is sent with a higher priority than that of the base layer and the first enhancement layer.”  
           Nam does not have to because another reference Ye is cited to address the limitation 
          (See A.1)

Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

Boyce (US 2017/0347084 A1) in view of Kim et al. (hereinafter “Kim”) (US 2018/0027304 A1), in view of Ye et al. (hereinafter “Ye”) (US 2015/0110172 A1), and further in view of Liu et al. (hereinafter “Liu”) (US 2018/0270486 A1).   

Regarding claim 1, Boyce discloses a method comprising: 
     obtaining, by a processing system having a processor, media content (Boyce discloses  a client receiving an encoded video by an encoding system  (Boyce, [0055])); receiving, by the processing system, a request from equipment of a user to view the media content (Boyce discloses  the encoded video depending on commands received from the user ( the command from the client by a user is equated to request from an equipment of a user) (Boyce, [0055]));  
     identifying, by the processing system, a predicted field of view of the user (Boyce discloses  a user to immediately view any region-of-interest (field of view) within the panoramic video frame at any time, albeit at a lower resolution, using inter-layer prediction (Boyce, [0031])).

     Boyce does not disclose sending, by the processing system to the equipment of the user, a base layer of the media content using a first stream in a first streaming session; sending, by the processing system to the equipment of the user, a first enhancement layer of the predicted field of view using a second stream in a second streaming session separate from the first streaming session; and sending, by the processing system to the equipment of the user, a second enhancement layer of an actual field of view of the media content using the second stream, wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer, wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed.  

           Kim discloses sending, by the processing system to the equipment of the user, a base layer of the media content using a first stream in a first streaming session (Kim discloses transmitting a transmission stream corresponding to the base layer data to a mobile TV channel (Kim, [0010])); sending, by the processing system to the equipment of the user, a first enhancement layer of the predicted field of view using a second stream in a second streaming session separate from the first streaming session (Kim discloses transmitting a transmission stream corresponding to the enhanced layer data to a fixed TV channel (Kim, [0010])).    

            It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kim’s teachings with Boyce ’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to generate a scalable coding scheme by sending a video media in two different streams that can be combined based on the quality of service expected.

          Boyce  in view of Kim do not disclose sending, by the processing system to the equipment of the user, a second enhancement layer of an actual field of view of the media content using the second stream; wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed.  

        Ye discloses  sending, by the processing system to the equipment of the user, a second enhancement layer of an actual field of view of the media content using the second stream (Ye discloses one or more enhanced layers representing view representations of a same video signal (more enhancement layers include at least a second enhancement layer; and  a view of a same video signal is equated to an actual field of view of a media content) (Ye, [0032])); wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed (Ye discloses  an idle enhancement layer decompression thread is used for base layer decoding. The threads is balanced among the different layers ( in the case where more than one enhancement layer are disclosed, the idle enhancement layer is the first enhancement layer and the second enhancement layer is performing doing so balancing the thread between enhancement layer one and enhancement layer two  (Ye, [0064])).   



            Boyce  in view of Kim and in view of Ye do not disclose  wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer.

            Liu discloses wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer (Liu discloses prioritizing high quality VR content over the low quality VR content when the available high quality VR content is unavailable for the current FOV of the user ( the prioritization of the high quality VR content is equated to prioritization of  the enhancement layer of an actual field of view)(Liu , [0067])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Boyce’s teachings in view of Kim’s teachings and in view of Ye’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to enhance an image having a low quality by using high quality VR content when the high quality content of field of view in not available.   

Regarding claim 2, Boyce, Kim, Ye, and Liu disclose the method of claim 1.

     Boyce does not disclose wherein the first stream and the second stream utilize different protocols, different servers, different buffer sizes, or a combination thereof. 

     Kim discloses wherein the first stream and the second stream utilize different protocols, different servers, different buffer sizes, or a combination thereof (Kim discloses different protocols being used the base layer data that is modulated according to a QPSK or 16-QAM 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kim’s teachings with Boyce ’s teachings,  in view of Ye’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to generate a scalable coding scheme by sending a video media in two different streams that can be combined based on the quality of service expected being implemented by using a more appropriate protocol for each stream.  

Regarding claim 3, Boyce, Kim, Ye, and Liu disclose the method of claim 2. 

        Boyce does not disclose wherein the first stream and the second stream utilize different protocols, different servers, and different buffer sizes. 

       Kim discloses wherein the first stream and the second stream utilize different protocols thereof (Kim discloses different protocols being used the base layer data is modulated according to a QPSK or 16-QAM scheme and the enhanced layer data is modulated according to a 256-QAM scheme  (Kim, [0047])).     

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kim’s teachings with Boyce ’s teachings,  in view of Ye’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to generate a scalable coding scheme by sending a video media in two different streams that can be combined based on the quality of service expected being implemented by using a more appropriate protocol for each stream.  

Regarding claim 4, Boyce, Kim, Ye, and Liu disclose the method of claim 1, wherein the first stream includes an entire 360 degrees of the base layer of the media content (Boyce discloses 360 space video being used for a base layer or layer 0  (Boyce, [0053])).   



          Boyce  in view of Kim do not disclose wherein the sending the base layer is paused while the sending the second enhancement layer is performed.  
 
              Ye discloses wherein the sending the base layer is paused while the sending the second enhancement layer is performed ((Ye discloses  the based layer being waiting while the enhance layer is lagging behind  ( based layer being waiting is equated to based layer being in paused; the enhanced layer lagging behind is equated to second enhanced layer is still performing because lagging behind means still running) (Ye, [0064])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with Boyce’s teachings, in view of Kim’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers. 

Regarding claim 7, Boyce, Kim, Ye, and Liu disclose the method of claim 1, further comprising monitoring, by the processing system, the  actual field of view of the user ( in order to see changes the region of interest has being monitored) (Boyce, [0036])).   

Regarding claim 8, Boyce, Kim, Ye, and Liu disclose the method of claim 7, further comprising determining, by the processing system, an overlap of the predicted field of view of the user and the actual field of view of the user (Boyce discloses user to immediately view any region-of-interest within the panoramic video frame at any time, albeit at a lower resolution. Using inter-layer prediction from the base layer improves coding efficiency as compared to coding the enhancement layer regions without a scalability extension. The use of a separate scalable layer for each region allows the regions to be individually decodable, and allows the regions to be overlapping (where the enhancement layer that is a combination of a layer that uses a higher resolution and the inter-layer prediction (Boyce, [0031]))  and sending, by the processing system, a third enhancement layer of the overlap to the equipment of the user using the second stream (Boyce discloses  “The regions are each encoded using inter-layer prediction from the base layer, and using reference layer offsets to indicate the relative position of the region with respect to the scaled base layer. There may also be additional layers (not shown) to provide enhanced details, additional information, or other features that may or may not use prediction from the base layer or offsets,” (the additional layer is the third enhancement layer) (Boyce, [0029])).     
 
Regarding claim 15, Boyce discloses a non-transitory machine-readable medium (Boyce discloses a memory chip (Boyce, [0068])), comprising executable instructions that, when executed by a processing system including a processor (Boyce discloses a central processing unit that processes programs (Boyce, [0068])), facilitate performance of operations, the operations comprising:  obtaining media content (Boyce discloses  a client receiving an encoded video by an encoding system  (Boyce, [0055])); 
              receiving a request from equipment of a user to view the media content (Boyce discloses  the encoded video depending on commands received from the user ( the command from the client by a user is equated to request from an equipment of a user) (Boyce, [0055])); 
 identifying a predicted field of view of the user (Boyce discloses  a user to immediately view any region-of-interest (field of view) within the panoramic video frame at any time, albeit at a lower resolution, using inter-layer prediction; each layer a region of rectangular size ( the predicted view of a user is identified by a its rectangular size) (Boyce, [0031])); sending a base layer of 360 degrees of the media content to the equipment of the user using a first stream and a first protocol in a first streaming session (Boyce discloses 360 space video being used for a base layer or layer 0 for providing the video to a client (equipment of a user) ( using SHVC standard see [0024] for disclosing the protocol being used)  (Boyce, [0053])).

          Boyce does not disclose sending a first enhancement layer of the predicted field of view to the equipment of the user using a second stream and a second protocol in a second streaming session separate from the first streaming session,  wherein the second protocol is different from the first protocol; and sending a second enhancement layer of an actual field of view to the equipment of the user using the second stream and the second protocol, wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed, wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer.  
 
            Kim discloses sending a first enhancement layer of the predicted field of view to the equipment of the user using a second stream and a second protocol in a second streaming session separate from the first streaming session (Kim discloses transmitting a transmission stream corresponding to the enhanced layer data to a fixed TV channel (using protocol 256-QAM see Kim, [0047])   (Kim, [0010])); wherein the second protocol is different from the first protocol (Kim discloses different protocols being used the base layer data is modulated according to a QPSK or 16-QAM scheme and the enhanced layer data is modulated according to a 256-QAM scheme  (Kim, [0047])).     

             It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Kim’s teachings with Boyce ’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to generate a scalable coding scheme by sending a video media in two different streams that can be combined based on the quality of service expected. 
  
             Boyce in view of Kim  do not disclose sending a second enhancement layer of an actual field of view to the equipment of the user using the second stream and the second protocol, wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed. 

        Ye discloses sending a second enhancement layer of an actual field of view to the equipment of the user using the second stream and the second protocol (Ye discloses an enhanced layer of a picture of a based layer using the enhanced layer video that is different than the based layer video ( the picture is equated to the actual field of view  because it is the picture of both layers, the based layer and the second later) (Ye, [0043])), wherein at least one of the sending the base layer or the sending the first enhancement layer is paused while the sending the second enhancement layer is performed (Ye discloses  the based layer being 

           It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with Kim’s teachings in view of Boyce’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers.  
 
            Boyce  in view of Kim and in view of Ye do not disclose  wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer.   

           Liu discloses wherein the sending the second enhancement layer has a priority higher than that of the sending the base layer and the sending the first enhancement layer (Liu discloses prioritizing high quality VR content over the low quality VR content when the available high quality VR content is unavailable for the current FOV of the user ( the prioritization of the high quality VR content is equated to prioritization of  the enhancement layer of an actual field of view)(Liu , [0067])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Boyce’s teachings in view of Kim’s teachings and in view of Ye’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to enhance an image having a low quality by using high quality VR content when the high quality content of field of view in not available.   

Regarding claim 17, Boyce, Kim, Ye, and Liu disclose the non-transitory machine-readable medium of claim 15.

  wherein the sending the base layer is paused while the sending the second enhancement layer is performed.   

         Ye discloses wherein the sending the base layer is paused while the sending the second enhancement layer is performed (Ye discloses  the based layer being waiting while the enhance layer is lagging behind  ( based layer being waiting is equated to based layer being in paused; the enhanced layer lagging behind is equated to second enhanced layer is still performing) (Ye, [0064])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with Boyce’s teachings, in view of Kim’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to allow the enhance layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers.    

Regarding claim 18, Boyce, Kim, Ye, and Liu disclose the non-transitory machine-readable medium of claim 15, wherein the operations further comprise  monitoring the actual field of view of the user ( in order to see changes the region of interest has being monitored) (Boyce, [0036])).      

Regarding claim 19, Boyce, Kim, Ye, and Liu disclose the non-transitory machine-readable medium of claim 18, wherein the operations further comprise  determining an overlap of the predicted field of view of the user and the actual field of view of the user (Boyce discloses user to immediately view any region-of-interest within the panoramic video frame at any time, albeit at a lower resolution. Using inter-layer prediction from the base layer improves coding efficiency as compared to coding the enhancement layer regions without a scalability extension. The use of a separate scalable layer for each region allows the regions to be individually decodable, and allows the regions to be overlapping (where the enhancement layer that is a combination of a layer that uses a higher resolution and the inter-layer prediction (Boyce, [0031])) and sending a third enhancement layer of the overlap to the equipment of the user using the second stream (Boyce discloses  “The regions are each encoded using inter-layer prediction from the base layer, and using reference layer offsets to indicate the relative position of the region with respect to the scaled base layer. There may also be additional layers (not shown) to provide enhanced details, additional information, or other features that may or may not use prediction from the base layer or offsets,” (the additional layer is the third enhancement layer) (Boyce, [0029])).  

4b. Claims 9-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of Boyce, in view of Ye, and further in view of Liu. 

Regarding claim 9,  Kim discloses a device, comprising:  
a processing system including a processor (Kim discloses apparatus 300 executing function  (Kim, [0061])); and 
         a memory that stores executable instructions that, when executed by the processing system (Kim discloses  a recording medium and apparatus 300  executing program function store in recording medium b(Kim, [0061])), facilitate performance of operations, the operations comprising: receiving a base layer of the media content through a first stream using a first protocol in a first streaming session (Kim discloses a mobile TV channel receiving a transmission stream corresponding to the base layer data (Kim, [0010])); 
          receiving a first enhancement layer of a predicted field of view of the media content through a second stream using a second protocol in a second streaming session separate from the first streaming session (Kim discloses a mobile TV channel receiving a transmission stream corresponding to the enhanced layer data to (Kim, [0010]); in addition a 3DTV broadcasting will receive a 3DTV broadcasting view as disclosed in [0013]; receiving a 3DTV field of view is predictable because as it is stated ), wherein the first protocol and the second protocol are different; decoding the first stream and the second stream (Kim discloses different protocols being used the base layer data is modulated according to a QPSK or 16-QAM scheme and the enhanced layer data is modulated according to a 256-QAM scheme  (Kim, [0047])).
 
 sending a request to view media content; receiving a second enhancement layer of an actual field of view of the media content through the second stream using the second protocol,  wherein at least one of the receiving the base layer or the receiving the first enhancement layer is paused while the receiving the second enhancement layer is performed, wherein the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer; combining the first stream and the second stream to produce enhanced media content; and displaying the enhanced media content on a display of the device.  

        Boyce discloses sending a request to view media content (Boyce discloses  the client will then display some or all of the encoded video depending on commands received from the user ( the command from the client by a user is equated to request from an equipment of a user) (Boyce, [0055])); combining the first stream and the second stream to produce enhanced media content (Boyce discloses enhanced layer and base layer are all combined to form an encoded video (Boyce, [0055])); and displaying the enhanced media content on a display of the device (Boyce discloses the encoded video being displayed at a video client of a user ( the encoded video is an enhanced media content)  (Boyce, [0055])).     
 
       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to reduce the time during which low resolution is displayed when the viewer moves head position rapidly.  
  
        Kim in view of Boyce do not disclose receiving a second enhancement layer of an actual field of view of the media content through the second stream using the second protocol,  
wherein at least one of the receiving the base layer or the receiving the first enhancement layer is paused while the receiving the second enhancement layer is performed,
 wherein the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer. 

receiving a second enhancement layer of an actual field of view of the media content through the second stream using the second protocol (Ye discloses an enhanced layer of a picture of a based layer using the enhanced layer video that is different than the based layer video ( the picture is equated to the actual field of view  because it is the picture of both layers, the based layer and the second later) (Ye, [0043])), wherein at least one of the receiving the base layer or the receiving the first enhancement layer is paused while the receiving the second enhancement layer is performed (Ye discloses  that the base layer is waiting while the enhancement layer is lagging behind  ( base layer  waiting is equated to based layer being in pause; the enhancement layer lagging behind is equated to second enhancement layer is still performing because lagging behind means still running) (Ye, [0064])).       

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with Kim’s teachings in view of Boyce’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to allow the enhancement layer to finish decoding before starting a new compressing thread in order to balance the thread between different layers.

        Kim in view of Boyce in view of Ye do not disclose wherein the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer.  

       Liu discloses wherein the second enhancement layer is sent with a higher priority than that of the base layer and the first enhancement layer (Liu discloses prioritizing high quality VR content over the low quality VR content when the available high quality VR content is unavailable for the current FOV of the user ( the prioritization of the high quality VR content is equated to prioritization of  the enhancement layer of an actual field of view)(Liu , [0067])). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Liu’s teachings with Kim’s teachings in view of Boyce’s teachings and in view of Ye’s teachings of overload protection. One skilled in the art 
    
Regarding claim 10, Kim, Boyce, Ye, and Liu disclose the device of claim 9.  

        Kim does not disclose wherein the first stream includes an entire 360 degrees of the base layer of the media content.
        Boyce discloses wherein the first stream includes an entire 360 degrees of the base layer of the media content (Boyce discloses 360 space video being used for a base layer or layer 0  (Boyce, [0053])).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, in view of Ye’s teachings, and in view of Liu’s teachings  of overload protection. One skilled in the art would be motivated to combine them in order to reduce the time during which low resolution is displayed when the viewer moves head position rapidly. 

Regarding claim 12, Kim, Boyce, Ye, and Liu disclose the device of claim 9. 

          Kim  in view of Boyce do not disclose  wherein the receiving the base layer is paused while the receiving the second enhancement layer is performed.  

         Ye discloses wherein the receiving the base layer is paused while the receiving the second enhancement layer is performed (Ye discloses the based layer being waiting while the enhance layer is lagging behind (based layer being waiting is equated to based layer being in paused; the enhanced layer lagging behind is equated to second enhanced layer is still performing because lagging behind means still running) (Ye, [0064])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Ye’s teachings with Kim’s teachings, in view of Boyce’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art 
 
Regarding claim 13, Kim, Boyce, Ye, and Liu disclose the device of claim 9.

        Kim does not disclose wherein the operations further comprise monitoring  the actual field of view. 
        Boyce discloses wherein the operations further comprise monitoring  the actual field of view (Boyce discloses selected layer based on change of instantaneous region of interest ( in order to see changes the region of interest has being monitored) (Boyce, [0036])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, in view of Ye’s teachings, and in view of Liu’s teachings  of overload protection. One skilled in the art would be motivated to combine them in order to see instantaneously the changes in the monitored area.  

Regarding claim 14, Kim, Boyce, Ye, and Liu disclose the device of claim 9. 

        Kim does not disclose wherein the second stream includes a third enhancement layer of an overlap of the actual field of view and the predicted field of view.   

        Boyce discloses wherein the second stream includes a third enhancement layer of an overlap of the actual field of view and the predicted field of view (Boyce discloses user to immediately view any region-of-interest within the panoramic video frame at any time, albeit at a lower resolution. Using inter-layer prediction from the base layer improves coding efficiency as compared to coding the enhancement layer regions without a scalability extension. The use of a separate scalable layer for each region allows the regions to be individually decodable, and allows the regions to be overlapping (where the enhancement layer that is a combination of a layer that uses a higher resolution and the inter-layer prediction (Boyce, [0031])).  

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Boyce’s teachings with Kim’s teachings, in view of Ye’s teachings, and in view of Liu’s teachings  of overload protection. One skilled in the art would be motivated to combine them in order to reduce the time during which low resolution is displayed when the viewer moves head position rapidly.  
 
4c. Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyce  in view of Kim, in view of Ye, in view of Liu as applied to claims 1-4, 6-8, 15, and 17-19 above, and further in view of Nam et al. (hereinafter “Nam”) (US 6,138,163). 

Regarding claim 5, Boyce, Kim, Ye, and Liu disclose the method of claim 1. 

               Boyce  in view of Kim, in view of Ye, and in view of Liu do not disclose  wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer. 
 
              Nam discloses wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer (Nam discloses the mediate function is needed, the traffic with the video server is measured for determining the buffer size which is necessary for the real time video service in step 406. Thereafter, the buffer size is determined based on the service dependent request bandwidth, the measured traffic, and the selected video file size in accordance with the service type provided from the service browser 202 in step 407. After the buffer is allocated based on the determined buffer size in step 408, it is connected with the video server ( two video servers are disclosed in Fig.1 the buffer sizes applied for each of them) (Nam, column 5, lines 44-47). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Nam’s teachings with Kim’s teachings in view of Boyce’s teachings, in view  of Ye’s teachings, and in view of Liu’s teachings of overload 

Regarding claim 16, Boyce, Kim, Ye, Liu, and Nam disclose the non-transitory machine-readable medium of claim 15.

           Boyce  in view of Kim, in view of Ye, and in view of Liu do not disclose  wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer.   

              Nam discloses wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer (Nam discloses the mediate function is needed, the traffic with the video server is measured for determining the buffer size which is necessary for the real time video service in step 406. Thereafter, the buffer size is determined based on the service dependent request bandwidth, the measured traffic, and the selected video file size in accordance with the service type provided from the service browser 202 in step 407. After the buffer is allocated based on the determined buffer size in step 408, it is connected with the video server ( two video servers are disclosed in Fig.1 the buffer sizes applied for each of them) (Nam, column 5, lines 44-47). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Nam’s teachings with Kim’s teachings in view of Boyce’s teachings, in view  of Ye’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to determine the buffering necessary for a real-time video service provided by a connected video server.     

Regarding claim 20, Boyce, Kim, Ye, and Liu disclose the non-transitory machine-readable medium of claim 15.

           Boyce  in view of Kim, in view of Ye, and in view of Liu do not disclose  wherein the first stream and the second stream go through different servers of a network.   

     Nam discloses wherein the first stream and the second stream go through different servers of a network (Nam discloses two video servers are disclosed in Fig.1 the buffer sizes applied for each of them) (Nam, column 5, lines 44-47). 

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Nam’s teachings with Kim’s teachings in view of Boyce’s teachings, in view  of Ye’s teachings, and in view of Liu’s teachings of overload protection. One skilled in the art would be motivated to combine them in order to determine the buffering necessary for a real-time video service provided by a connected video server.    
 
4d. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim  in view of Boyce, in view of Ye, in view of Liu as applied to claims 10 and 12-14  above, and further in view of Nam.  

Regarding claim 11, Kim, Boyce, Ye , and Liu disclose the device of claim 9.

           Kim  in view of Boyce, in view of Ye, and in view of Liu do not disclose  wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer.  

          Nam discloses  wherein the first stream utilizes a first buffer and the second stream utilizes a second buffer smaller than the first buffer (Nam discloses the mediate function is needed, the traffic with the video server is measured for determining the buffer size which is necessary for the real time video service in step 406. Thereafter, the buffer size is determined based on the service dependent request bandwidth, the measured traffic, and the selected video file size in accordance with the service type provided from the service browser 202 in step 407. After the buffer is allocated based on the determined buffer size in step 408, it is connected with the video server ( two video servers are disclosed in Fig.1 the buffer sizes applied for each of them) (Nam, column 5, lines 44-47). 



5. The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. Leontaris (US 2014/0348232 A1) is made part of the record because of the teaching of priority.
 
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MARIEGEORGES A HENRY/Examiner, Art Unit 2455 
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455